          Case
AO 245C (Rev. )2:10-cr-20635-DML-MKM
                     Amended Judgment in a Criminal Case    ECF No. 772, PageID.5971 Filed 08/23/21     Page
                                                                                             (NOTE: Identify     1 of
                                                                                                             Changes with7Asterisks (*))
                     Sheet 1




                                        UNITED STATES DISTRICT COURT
                                                           &BTUFSO%JTUSJDUPG.JDIJHBO


              UNITED STATES OF AMERICA                                      )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                                                                            )   Case Number: 10CR20635-15
                  MANUEL ANTONIO SOTO                                       )
                                                                                USM Number: 44269-424
                                                                            )
Date of Original Judgment:             9/9/2013                                 Mark Kreger
                                       (Or Date of Last Amended Judgment)
                                                                            )   Defendant’s Attorney
                                                                            )




THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       1, 2, 5, 6, 7 and 9
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                         Offense Ended          Count

21 U.S.C. §§ 846,841(a)(1)              Conspiracy to Possess with Intent to Distribute Five Kilograms                   1/25/2011       1 of 4ssi
and(b)(1)(A)(ii)(II)                    or More of Cocaine


21 U.S.C. § 841(a)(1),(b)(1)            Possession with Intent to Distribute 500 Grams or More of                      10/22/2009        2 of 4ssi
(B)(ii)(II), and 18U.S.C. § 2           Cocaine, Aiding and Abetting


18 U.S.C. §1201(a)(1)(c)                Conspiracy to Kidnap                                                           10/22/2009        5 of 4ssi


       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 8/17/2021
                                                                                Date of Imposition of Judgment

                                                                                s/ David M. Lawson
                                                                                Signature of Judge
                                                                                David M. Lawson, United States District Judge
                                                                                Name and Title of Judge
                                                                                 8/23/2021
                                                                                Date
         Case
AO 245C (Rev. )2:10-cr-20635-DML-MKM
                      Amended Judgment in a Criminal Case   ECF No. 772, PageID.5972 Filed 08/23/21 Page 2 of 7
                      Sheet 1A                                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment — Page         2       of         7
DEFENDANT: MANUEL ANTONIO SOTO
CASE NUMBER: 10CR20635-15

                                          ADDITIONAL COUNTS OF CONVICTION

Title & Section                        Nature of Offense                                                   Offense Ended             Count
18 U.S.C. §§ 1201 and 2                 Kidnapping, Aiding and Abetting                                       10/22/2009           6 of 4ssi




18 U.S.C. §924(c)(1)(A)(ii)             Brandishing a Firearm in Furtherance of and During and in             10/22/2009           7 of 4ssi
                                        Relation to a Drug Trafficking Crime, a ClassA Felony,


18 U.S.C. § 1512(b)(1)-(2)(A)           Obstruction of Justice-Tampering with a Witness,Victim, or            10/29/2012           9 of 4ssi
                                        Informant
         Case
AO 245C (Rev. )2:10-cr-20635-DML-MKM
                      Amended Judgment in a Criminal Case    ECF No. 772, PageID.5973 Filed 08/23/21 Page 3 of 7
                      Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment — Page         3     of          7
DEFENDANT: MANUEL ANTONIO SOTO
CASE NUMBER: 10CR20635-15

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
132 months on Counts 1, 2, 5, 6 and 9 to run concurrently to each other. 84 months on Count 7 to run consecutive to all
other counts. The Court waives the imposition of a fine, the costs of incarceration, and the costs of supervision due to
defendant's lack of financial resources.


G       The court makes the following recommendations to the Bureau of Prisons:




✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G      at                                   G       a.m.     G    p.m.       on                                     .

        G      as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G      before 2 p.m. on                                              .

        G      as notified by the United States Marshal.

        G      as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                              to

at                                                          with a certified copy of this judgment.




                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
         Case
AO 245C (Rev. )2:10-cr-20635-DML-MKM
                      Amended Judgment in a Criminal Case   ECF No. 772, PageID.5974 Filed 08/23/21 Page 4 of 7
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page        4       of         7
DEFENDANT: MANUEL ANTONIO SOTO
CASE NUMBER: 10CR20635-15
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
5 years on Counts 1, 2, 5, 6 and 7 to run concurrently, and 3 years on Count 9, also to run concurrently.




                                                    MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
. G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
        UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
. G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
. G You must comply with the requirements of the Sex Offender Registration and Notification Act (86&, et seq.) as
        directed by the probation officer, the Bureauof Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
        reside, work, area student, or were convicted of a qualifying offense.(check if applicable)
. G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
          Case
AO 245C (Rev. 09/19)2:10-cr-20635-DML-MKM
                      Amended Judgment in a Criminal Case     ECF No. 772, PageID.5975 Filed 08/23/21 Page 5 of 7
                      Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        5      of             7
DEFENDANT: MANUEL ANTONIO SOTO
CASE NUMBER: 10CR20635-15
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment            5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS             $ 600.00               $                                $                             $                        $


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss***                       Restitution Ordered                        Priority or Percentage




TOTALS                               $                          0.00          $                          0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for            G fine        G restitution.
      G the interest requirement for the          G fine        G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
          Case
AO 245C (Rev. 09/19)2:10-cr-20635-DML-MKM
                      Amended Judgment in a Criminal Case    ECF No. 772, PageID.5976 Filed 08/23/21 Page 6 of 7
                      Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      6      of         7
DEFENDANT: MANUEL ANTONIO SOTO
CASE NUMBER: 10CR20635-15

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   600.00                 due immediately, balance due

           G not later than                                        , or
           G in accordance with G C,              G D,         G   E, or   G F below; or
B    G Payment to begin immediately (may be combined with                  G C,      G D, or G F below); or
C    G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as
            follows:Unless the court has expressly ordered otherwise in the special instructions above, while in custody, the
            defendant shallparticipate in the Inmate Financial Responsibility Program. The Court is aware of the requirements
            of the program and approvesof the payment schedule of this program and hereby orders the defendant's
            compliance. All criminal monetary penalty paymentsare to be made to the Clerk of the Court, except those (contd)

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
              &217 ' SD\PHQWVPDGHWKURXJKWKH%XUHDXRI3ULVRQ V,QPDWH)LQDQFLDO5HVSRQVLELOLW\3URJUDP

             'HIHQGDQWVKDOOUHFHLYHFUHGLWIRUDOOSD\PHQWVSUHYLRXVO\PDGHWRZDUGDQ\FULPLQDOPRQHWDU\SHQDOWLHVLPSRVHG

G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                 Joint and Several                Corresponding Payee,
     (including defendant number)                           Total Amount                   Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
       The defendant is ordered to forfeit one Llama Mini Max 45-caliber sub-compact semi-automatic handgun with serial
       number obliterated; one Pietro Beretta Model 92 9mm caliber semi-automatic handgun with serial number obliterated,

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
          Case
AO 245C (Rev. )2:10-cr-20635-DML-MKM
                      Amended Judgment in a Criminal Case   ECF No. 772, PageID.5977 Filed 08/23/21 Page 7 of 7
                      Sheet 6B — Schedule of Payments                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                          Judgment—Page        7     of          7
DEFENDANT: MANUEL ANTONIO SOTO
CASE NUMBER: 10CR20635-15

                                            ADDITIONAL FORFEITED PROPERTY
  with magazine;and one Colt Model Gold Cup National Match Model 45-caliber semi-automatic handgun bearing serial
  number NM50277, with magazine, in accordance with the terms of the Preliminary Order of Forfeiture [Docket No. 453]
  entered on 05/13/13.
